Citation Nr: 0727778	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954 and from August 1964 to August 1970, and served in the 
National Guard.  

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran does not have impaired hearing by VA 
standards.  

2.  The veteran's military occupational specialty was in 
artillery.  

3.  The claims folder includes a current diagnosis of 
tinnitus.  

4.  The veteran has testified his tinnitus began in service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in active military service; and incurrence of a bilateral 
hearing loss may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The RO sent the veteran a letter in April 2004 which informed 
him of the what the evidence must show to establish 
entitlement to service connection for hearing loss and 
tinnitus, what information or evidence was needed from the 
veteran, and how VA could assist with his claim.  

The RO obtained the veteran's available service medical 
records and the veteran submitted a private audiological 
evaluation.  He testified both at a  hearing before a 
Decision Review Officer at the RO in May 2005 and at a 
hearing before the undersigned Veterans Law Judge in June 
2007.  

The veteran was afforded a VA audiological evaluation and 
examination in August 2004.  Medical opinions addressing the 
etiology of the veteran's hearing loss and tinnitus are of 
record.  The veteran has not identified any additional 
relevant evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating and effective date for benefits in March 
2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Likewise, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The record shows the veteran's military occupational 
specialty was in artillery, and that he served in Vietnam.  
The evidence also shows that when attempting to obtain the 
veteran's service medical records, the only available 
documents were those generated in connection with the 
veteran's original enlistment, and some re-enlistments, 
together with the report of the examination conducted at the 
time of his service discharge in 1954, and a DA Form 1811, 
which apparently was prepared in-lieu of a formal examination 
at the time of the veteran's discharge in 1970.  None of 
these documents showed any hearing loss or complaints of 
tinnitus, although the August 1970 DA Form 1811 revealed the 
veteran's physical profile reflected a defect or limitation 
in the veteran's hearing or ears, (his PULHES was 111311).  

The veteran filed his original claim for service connection 
in February 2004.  In support of his claim he submitted a 
letter, a copy of a private audiological evaluation and an 
article outlining the damage to hearing acuity which can be 
caused by gun fire.  It cannot be ascertained whether the 
audiologic evaluation was conducted by a state licensed 
audiologist or that it included a controlled speech 
discrimination test (Maryland CNC) with a puretone audiometry 
test, as required by VA regulation 38 C.F.R. § 4.85(a), but 
the evaluator wrote the veteran had hearing within normal 
limits except for a mild sensorineural hearing loss in the 
low and high frequencies.  Right ear testing indicated a mild 
sloping to moderate sensorineural high frequency hearing 
loss, with a moderately-severe threshold at 4000 Hertz.  

A VA examination was then conducted in August 2004.  The 
veteran reported having very significant military noise 
exposure from a number of weapons, mostly heavy artillery.  
He denied using ear protection, and reported two tours in 
Vietnam, and one incident where he sustained a burst eardrum.  
The veteran complained of hearing loss, and expressed a long 
history of bilateral recurrent tinnitus.  Puretone thresholds 
in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
35
LEFT
5
0
10
25
15

Speech audiometry revealed speech recognition ability on the 
CNC test was 100 percent in the right ear and of 100 in the 
left ear.

In the opinion of the VA physician there was no basis for 
granting service connection for hearing loss since the 
current audiometric findings were within normal limits.  The 
examiner also noted the veteran's recurrent tinnitus was very 
compatible with his current age.  He could not find any 
indication of tinnitus recorded while the veteran was on 
active duty, and based on the available information he stated 
the veteran's recurrent tinnitus was most likely related to 
presbycusis.  It was his opinion that it was less likely than 
not that the veteran's current occasional tinnitus was 
related to military noise exposure/acoustic trauma.  

Since the only probative medical test for hearing loss (the 
August 2004 evaluation) fails to show its presence (as 
defined for VA purposes), a basis upon which to establish 
service connection for hearing loss has not been presented, 
and this aspect of the appeal is denied.  

With regard to tinnitus, it is clear the veteran was exposed 
to acoustic trauma in service in his capacity as an artillery 
man.  It is likewise clear that at the time of his discharge 
from service in 1970, there was some hearing or ear defect 
present given the physical profile he was under at that time.  
The veteran credibly testified that his problems with 
tinnitus began during his military service, and given the 
nature of tinnitus, it is a subject about which he is 
competent to report.  Although the most recent VA examiner 
considered the veteran's tinnitus to be more likely related 
to the aging process (presbycusis), with this history and the 
resolution of reasonable doubt in the veteran's favor, a 
basis upon which to grant service connection for tinnitus has 
been presented.  Accordingly, this aspect of the appeal is 
granted.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


